DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Claim Objections
Claims 5-11 and 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 5-11 and 13-15 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3 and all claims depending therefrom as applicable, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “…relative movement of a first portion of the chair relative to the other parts of the chair” (line 7) lacks antecedent basis for the term “the other parts of the chair”. A skilled artisan would not be able to discern what specific parts of the chair are being referred to as “the other parts of the chair”. The claim will be interpreted to mean relative movement of a first portion of the chair relative to another part of the chair. 
Further regarding claim 1, the limitation “the chair is flat-folding” (line 8) is indefinite because the scope of the term “flat-folding” cannot be discerned by one of ordinary skill in the art. A skilled artisan would not know how “flat” the chair must be “folded” in order to perform this use. While Fig. 6 of the invention shows an example of a chair presumed to be in a “flat-folded” configuration, it is not clear whether this is a limiting embodiment or merely an exemplary embodiment. The claim will be interpreted to mean that the chair is able to fold.
Further regarding claim 1, the limitation “the relative movement of a first portion of the chair…manually actuates and drives the pumping chamber of the pump” is indefinite because one of ordinary skill in the art would not be able to discern the meaning of the term “actuates and drives the pumping chamber.” It is noted that the disclosure does not provide that the pumping chamber, itself, is actuated or driven. Rather, the piston of the pump is manually actuated and driven (see instant 
Regarding claim 2, the limitation “wherein the pumping chamber comprises at least one of the following; a piston, an impeller and bellows” is indefinite because a skilled artisan would not be able to determine how a pumping chamber would operate if it comprised two or more of a piston, impeller and bellows. The claim will be interpreted to mean that the pumping chamber comprises a piston, an impeller or bellows.
Regarding claim 3, the limitations “the movement of the upper portion and the lower portion” (lines 2-3) lack antecedent basis in the claim for “the upper portion” and “the lower portion.” The claim will be interpreted such that “the upper portion” refers to upper backrest portion and “the lower portion” refers to the lower seat portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesucta APS (WO 2015/055503 A1, hereinafter “Vesucta”).
Regarding claim 13, Vesucta discloses a breast pump apparatus comprising at least two collection units (see Figs. 1-2 illustrating a breast pump collection system 100 comprising a breast shield 101 connected to a pump unit 102 via a tubing 103 and configured to be screwed onto a collection bottle via screw mechanism 104; Vesucta discloses on pg. 5, lines 21-28 that each of two breast shields may be connected to a respective driving unit for pumping each breast individually; the collection units may be, for example, a collection bottle (not shown) connected to the screw mechanism 104),
wherein the collection units are in fluid communication with two manually operated pumps (see Figs. 1-2 illustrating a pump 102 and see pg. 5 lines 21-28 disclosing that each breast shield may be connected to a respective manually operated pump and a respective individual driving unit for the pump), such that upon actuation, each pump creates suction impulses which are transmitted, in use, to the user's breasts via the collection units, thereby expressing milk from the breasts into the collection unit (see, e.g., pg. 8, lines 22-30, pg. 9, lines 6-17 and pg. 10 line 32 to pg. 11, line 7),
 the pump further comprising a stroke length controller wherein the stroke length of each pump may be adjusted and set separately from the other pump, such that the suction impulses on each breast may be independently adjusted (see pg. 9, lines 10-157 disclosing a control panel 601 that can adjust the suction level via adjustment of a stroke length and based on the understanding that an individual pump and driving unit may be attached to each breast shield to individually control the amount of suction applied to an individual breast, as disclosed on pgs. 5, lines 25-28), a skilled artisan .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston (U.S. Pub. 2010/0152652 A1, hereinafter “Weston”) in view of Fowler (U.S. Pat. 4,772,067, hereinafter “Fowler”).
Regarding claim 1, Weston discloses a breast pump apparatus, the apparatus comprising at least one collection unit (two units, each of which comprises a combination of 40, 45 and 47; see Fig. 1), a pump 14 (Fig. 1), the pump comprising a pumping chamber (such as a cylinder 15 inside which is mounted a piston 16; see Figs. 1-2), and a chair 12 (Fig. 1) wherein the collection unit is in fluid communication with the pump (via suction lines 22 and 28; see Fig. 1), such that upon actuation the pump 
It is noted that Weston does not appear to disclose that the chair is flat-folding.
Fowler discloses a folding chair assembly that is configurable between an open and closed position (see Fig. 1 illustrating its open position and Fig. 7 illustrating its closed position). The chair has an upper backrest region and a lower seat region, as illustrated in the figures and is able to provide a rocking motion in a similar manner to the chair in Weston. In the closed position (Fig. 6) the chair is interpreted to be folded so as to be substantially flat. 
A skilled artisan would have found it obvious at the time of the invention to modify the chair in Weston to be flat-folding, according to the teaching in Fowler in order to improve portability of the chair and by extension, the pumping system.
Regarding claim 2, Weston discloses that the pumping chamber comprises a piston 16 (Figs. 1-2 and para [0021]) and Warren also discloses that the pump may be a bellows pump (see paras [0008] and [0021]) such that a skilled artisan would expect the pumping chamber to comprise a bellows.
Regarding claim 4, Weston discloses the apparatus according to claim 2, wherein the chair is configured such that the pump is actuated and powered by the .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weston (U.S. Pub. 2010/0152652 A1) in view of Fowler (U.S. Pat. 4,772,067), as evidenced by Collins Cobuild Advanced Dictionary (see definition of “recliner”, attached).
Regarding claim 3, Weston discloses that the chair comprises an upper backrest portion and a lower seat portion (see annotated Fig. 1, below), but the combination of Weston and Fowler does not appear to disclose that the pump is actuated by the movement of the upper portion relative to the lower portion.





(This section intentionally left blank)


    PNG
    media_image1.png
    662
    714
    media_image1.png
    Greyscale

Weston (U.S. Pub. 2010/0152652 A1). Annotated Fig. 1.


A skilled artisan would recognize that for the breast pump to be used with a reclining chair, as taught in Weston, the two relatively movable portions of the chair would conventionally be a reclining portion comprising a backrest and the non-reclining portion comprising the seat, based on the well-known or common knowledge that reclining chairs (or “recliners”, as disclosed in the dictionary definition, attached) conventionally comprise a backrest portion of the chair adjustable to slope at various angles relative to the seat portion (see dictionary definition as evidence).
Thus, based on the teaching in Weston that it may be desirable to operate the pump with a reclining chair, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Weston in view of Fowler so that the pump is actuated by the movement of the upper backrest portion relative to the lower seat portion with a reasonable expectation of success based on common knowledge of how reclining chairs are conventionally designed and used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/08/2021